United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 12-1267
                                    ___________

Jeffrey Bowman, also known as           *
Jeffery Bowman,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael Bowersox; Jeff Norman; Joe *
Hoffmeister; Correctional Medical       * [UNPUBLISHED]
Services; Dr. Elizabeth J. Conley; J.   *
Cofield; Dr. Jihad Ibrahim; Dr.         *
Vermilyea; Dr. Hauenstein; Renee        *
Todaro; Wanda Laramore; Edie            *
McDaniel,                               *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: April 11, 2012
                                 Filed: April 16, 2012
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this interlocutory appeal, Jeffrey Bowman challenges two district court
orders that granted a defendant’s motion for leave to answer the complaint out of time,
and denied Bowman’s motion to compel discovery, his motion for default judgment,
his motion to reconsider his motion to compel, and his motion for appointment of
counsel. We grant Bowman leave to proceed in forma pauperis on appeal. See
Henderson v. Norris, 129 F.3d 481, 483-85 (8th Cir. 1997) (per curiam).

       We have jurisdiction to review only the ruling denying the motion for
appointment of counsel. See 28 U.S.C. §§ 1291-1292 (granting jurisdiction over
appeals from final decisions, specified interlocutory decisions, and certified
controlling legal questions); Tenkku v. Normandy Bank, 218 F.3d 926, 928 (8th Cir.
2000) (collateral-order doctrine allows interlocutory appeal when appealed decision
conclusively determined disputed question, resolved important issue completely
separate from merits, and is effectively unreviewable on appeal from final judgment);
Slaughter v. City of Maplewood, 731 F.2d 587, 588-89 (8th Cir. 1984) (denial of
motion for appointment of counsel is immediately appealable in 42 U.S.C. § 1983
action under collateral-order doctrine). We are to review the denial of counsel for
abuse of discretion, see Reynolds v. Dormire, 636 F.3d 976, 978 n.2 (8th Cir. 2011),
but here the district court did not explain why it denied Bowman’s motion, see Sours
v. Norris, 782 F.2d 106, 107 (8th Cir. 1986) (district court must provide enough
reasoning for denying counsel motion to allow court of appeals to determine whether
it abused its discretion).

       Accordingly, we remand for the limited purpose of obtaining the district court’s
reasons for denying Bowman’s motion for appointment of counsel, and we retain
jurisdiction so that we may then make our determination. See Slaughter, 731 F.2d at
590 & n.2.
                        ______________________________




                                         -2-